Exhibit 10.1

 

EXECUTION VERSION

 

THIS INSTRUMENT AND THE INDEBTEDNESS, RIGHTS AND OBLIGATIONS EVIDENCED HEREBY
AND ANY LIENS OR OTHER SECURITY INTERESTS SECURING SUCH RIGHTS AND OBLIGATIONS
ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN
SUBORDINATION AND INTERCREDITOR AGREEMENT (AS AMENDED, RESTATED, SUPPLEMENTED OR
MODIFIED FROM TIME TO TIME, THE “SUBORDINATION AGREEMENT”) DATED AS OF NOVEMBER
16, 2010, BY AND AMONG THE SUBORDINATED CREDITORS IDENTIFIED THEREIN AND GENERAL
ELECTRIC CAPITAL CORPORATION IN ITS CAPACITY AS AGENT FOR CERTAIN LENDERS
(TOGETHER WITH ITS SUCCESSORS AND ASSIGNS, “SENIOR CREDITOR AGENT”), TO CERTAIN
INDEBTEDNESS, RIGHTS, AND OBLIGATIONS OF HELICOS BIOSCIENCES CORPORATION TO
SENIOR CREDITOR AGENT AND SENIOR CREDITOR (AS DEFINED THEREIN) AND LIENS AND
SECURITY INTERESTS OF SENIOR CREDITOR AGENT SECURING THE SAME ALL AS DESCRIBED
IN THE SUBORDINATION AGREEMENT, AND EACH HOLDER AND TRANSFEREE OF THIS
INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE
PROVISIONS OF THE SUBORDINATION AGREEMENT.

 

SUBORDINATED SECURED NOTE PURCHASE AGREEMENT

 

THIS SUBORDINATED SECURED NOTE PURCHASE AGREEMENT (“Agreement”), is made as of
November 16, 2010 (the “Effective Date”), by and among HELICOS BIOSCIENCES
CORPORATION, a Delaware corporation (the “Company”), and each of the purchasers
named on the Schedule of Purchasers attached hereto as Schedule 1 (the “Schedule
of Purchasers”) as a “Purchaser” (each individually a “Purchaser,” and
collectively the “Purchasers”).

 

WHEREAS, the Company requires additional funds in order to fund its operations;

 

WHEREAS, the Company desires to issue and sell the Notes to the Purchasers, and
the Purchasers desire to purchase the Notes from the Company, as set forth
herein and in the Notes; and

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company and the Purchasers shall enter into the Security Agreement and the other
Transaction Documents;

 

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

1.             DEFINITIONS.

 

1.1          “Additional Committed Loan Closing” or “Additional Committed Loan
Closings” shall have the meanings ascribed to such terms in Section 2.1(b)(ii).

 

1.2          “Additional Discretionary Loan Closing” or “Additional
Discretionary Loan Closings” shall have the meanings ascribed to such terms in
Section 2.1(b)(iii).

 

--------------------------------------------------------------------------------


 

1.3          “Affiliate” shall mean, with respect to any person, (a) each person
that, directly or indirectly, owns or controls 5% or more of the stock or
membership interests having ordinary voting power in the election of directors
or managers of such person, and (b) each person that controls, is controlled by
or is under common control with such person.

 

1.4          “Agreement” shall have the meaning ascribed to such term in the
preamble to this Agreement.

 

1.5          “Business Day” shall mean and include any day other than Saturdays,
Sundays, or other days on which commercial banks in Boston, Massachusetts are
required or authorized to be closed.

 

1.6          “Change in Control” shall mean (i) any of the chief executive
officer or the chief financial officer of Company as of the date hereof shall
cease to be involved in the day to day operations or management of the business
of Company, and a successor or interim successor of such officer is not
appointed within 180 days of such cessation or involvement, (ii) the
acquisition, directly or indirectly, by any person or group (as such term is
used in Section 13(d)(3) of the Securities Exchange Act of 1934) of more than
forty percent (40%) of the voting power of the voting stock of Company by way of
merger or consolidation or otherwise, (iii) beginning on the earlier of 5 days
following the next annual meeting of the shareholders of the Company or June 30,
2011, during any period of twelve consecutive calendar months, individuals who
at the beginning of such period constituted the board of directors of Company
(together with any new directors whose election by the board of directors of
Company or whose nomination for election by the stockholders of Company was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office, or (iv) Company ceases to own and control, directly or indirectly, all
of the economic and voting rights associated with the outstanding voting capital
stock (or other voting equity interest) of each of its Subsidiaries.

 

1.7          “Closing” or “Closings” shall mean the Initial Loan Closing, the
Additional Committed Loan Closings and the Additional Discretionary Loan
Closings, as applicable.

 

1.8          “Collateral” shall have the meaning ascribed to such term in the
Security Agreement.

 

1.9          “Commitment Termination Date” shall have the meaning ascribed to
such term in Section 2.1(b).

 

1.10        “Company” shall have the meaning ascribed to such term in the
preamble to this Agreement.

 

1.11        “Contingent and Contractual Arrangements” means any contingent fee
agreement or contractual obligation of the Company consented to by the Majority
Purchasers in their sole discretion.

 

1.12        “Default” shall mean any event or condition, which with the giving
of notice or the passage of time, or both, would constitute an Event of Default.

 

2

--------------------------------------------------------------------------------


 

1.13        “Future Convertible Debt Issuance” shall mean any sale by the
Company of debt securities convertible into equity securities of the Company
taking place on or following the Effective Date.

 

1.14        “Future Round” shall mean any sale by the Company of its equity
securities taking place on or following the Effective Date other than to
employees, directors, consultants or advisors of the Company pursuant to an
equity incentive plan approved by the Company’s board of directors and
stockholders.

 

1.15        “GAAP” shall mean generally accepted accounting principles
consistent with those from time to time adopted by the Financial Accounting
Standards Board, or its predecessor.

 

1.16        “Initial Loan Closing” shall have the meaning ascribed to such term
in Section 2.1(b)(i).

 

1.17        “Intellectual Property” shall have the meaning ascribed to such term
in the Security Agreement.

 

1.18        “Intercreditor Agreement” shall mean that certain Subordination and
Intercreditor Agreement, dated as of the date hereof, entered into among the
Purchasers and the Senior Agent, as the same may amended, restated and otherwise
in effect from time to time.

 

1.19        “Loan” shall have the meaning ascribed to such term in
Section 2.1(a)(i).

 

1.20        “Loan Closing” shall have the meaning ascribed to such term in
Section 2.1(b)(iii).

 

1.21        “Loan Party” means the Company.

 

1.22        “Majority Purchasers” shall mean either (i) at least one of the
Purchasers affiliated with Flagship Ventures and one of the Purchasers
affiliated with Atlas Venture, or (ii) the holders of at least two-thirds of the
aggregate outstanding principal amount of all the Notes.

 

1.23        “Management Incentive Plan” shall mean any management incentive plan
approved by the Company’s board of directors and consented to by the Majority
Purchasers in their sole discretion.

 

1.24        “Material Adverse Effect” shall mean any material adverse effect on
any of (a) the operations, business, assets, properties, or condition (financial
or otherwise) of Company, individually, or the Loan Parties, collectively,
(b) the ability of a Loan Party to perform any of its obligations under any
Transaction Document to which it is a party, (c) the legality, validity or
enforceability of any Transaction Document, (d) the rights and remedies of the
Purchasers under any Transaction Document or (e) the validity, perfection or
priority of any lien in favor of the Purchasers on any of the Collateral.

 

1.25        “Maturity Date” shall have the meaning ascribed to such term in
Section 2.1(c).

 

3

--------------------------------------------------------------------------------


 

1.26        “New Equity Offering” shall have the meaning ascribed to such term
in Section 5.3.

 

1.27        “Notes” shall mean the subordinated secured promissory notes issued
to the Purchasers pursuant to Section 2.1, in substantially the form attached
hereto as Exhibit A.

 

1.28        “Obligations” shall mean (a) the obligation of the Loan Parties to
pay the Purchasers all of the unpaid principal amount of, and accrued interest
on (including any and all amounts which would become due but for the operation
of the automatic stay pursuant to 11 U.S.C. § 502(b) and § 506(b)), the Notes,
this Agreement, and the other Transaction Documents and (b) the obligation of
the Loan Parties to pay any fees, costs and expenses of the Purchasers under the
Notes, this Agreement or any other Transaction Document (including any and all
amounts which would become due but for the operation of the automatic stay
pursuant to 11 U.S.C. § 502(b) and § 506(b))

 

1.29        “Pro Rata Portion” shall mean the percentage set forth in the column
titled “Pro Rata Portion” opposite each such Purchaser’s name on the Schedule of
Purchasers.

 

1.30        “Purchasers” shall have the meaning ascribed to such term in the
preamble to this Agreement.

 

1.31        “Risk Premium Agreement” shall mean that certain Risk Premium
Payment Agreement, dated as of the date hereof, by and among the Company and the
Purchasers, and in substantially the form attached as Exhibit D, as the same may
be amended, restated and otherwise in effect from time to time.

 

1.32        “Schedule of Purchasers” shall have the meaning ascribed to such
term in the preamble to this Agreement.

 

1.33        “Security Agreement” shall mean the Security Agreement, dated as of
the date hereof, by and among the Company and the Purchasers, and in
substantially the form attached as Exhibit B, as the same may be amended,
restated and otherwise in effect from time to time.

 

1.34        “Senior Agent” means General Electric Capital Corporation, as agent
for the Senior Lenders.

 

1.35        “Senior Debt” shall have the meaning ascribed to such term in the
Intercreditor Agreement.

 

1.36        “Senior Debt Documents” shall have the meaning ascribed to such term
in the Intercreditor Agreement.

 

1.37        “Senior Facility” means that certain Loan and Security Agreement,
dated as of December 31, 2007, entered into between the Company, as borrower,
the Senior Agent and the Senior Lenders, and the other parties or persons, if
any, who are or become parties thereto as guarantors, as amended by that certain
First Amendment to Loan and Security Agreement and Post-Closing Obligations
Letter dated as of February 14, 2008, as amended by that certain Second
Amendment to Loan and Security Agreement, dated as of June 27, 2008, by and
among the Company, the Senior Agent and the Senior Lenders, as amended by that
certain

 

4

--------------------------------------------------------------------------------


 

Waiver and Third Amendment to Loan and Security Agreement, dated as of
December 29, 2008, by and among the Company, the Senior Agent and the Senior
Lenders, and as amended by the Senior Facility Fourth Amendment, in each case as
the foregoing may be amended, restated, refinanced or replaced from time to
time.

 

1.38        “Senior Facility Fourth Amendment” means that that certain Waiver,
Consent and Fourth Amendment to Loan and Security Agreement, dated as of the
date hereof, by and among the Company, the Senior Agent and the Senior Lenders.

 

1.39        “Senior Lenders” shall mean the “Lenders” under the Senior Facility
Agreement.

 

1.40        “Securities Act” shall mean the Securities Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

1.41        “Subsidiary” shall have the meaning ascribed to such term in
Section 4.1.

 

1.42        “Transaction Documents” shall mean this Agreement, the Notes, the
Risk Premium Agreement and the Security Agreement, together with all other
documents, agreements or instruments executed or delivered in connection with
any of the foregoing.

 

2.             LOANS; CLOSINGS.

 

2.1          Loans.

 

(a)           Loans.

 

(i)            Subject to the terms and conditions hereof including the
conditions set forth in Schedules 2.1(b)(i), 2.1(b)(ii) and 2.1(b)(iii) as
applicable, the Company shall issue, and the Purchasers shall purchase from the
Company Notes in an aggregate original principal amount not to exceed
$2,000,000.04 (the “Aggregate Committed Note Amount”) in accordance with
following schedule (such Notes being referred to as the “Committed Notes”):
(A) at the Initial Loan Closing which shall occur on November 16, 2010,
Committed Notes having an aggregate original principal amount of $333,333.34,
and (B) on the date that is ten (10) days following delivery by the Company to
the Purchasers of a Notice (as defined below), or, with respect to each such
date, on one or more other dates as may be agreed between the Company and the
Majority Purchasers.  In addition, after a Purchaser has issued its Pro Rata
Portion of the Aggregate Committed Note Amount in accordance with the prior
sentence, subject to the terms and conditions hereof, the Company may request
that a Purchaser purchase additional Notes from the Company under this Agreement
(such Notes being referred to as the “Discretionary Notes”) in an aggregate
original principal amount not to exceed such Purchaser’s Pro Rata Portion of
$1,999,999.96 (the “Aggregate Discretionary Note Amount” and together with the
Aggregate Committed Note Amount, the “Aggregate Note Amount”), and each
Purchaser shall have the right (in its full and absolute discretion), but not
the obligation, to purchase its Pro Rata Portion of the Discretionary Notes
which the Company requests to be issued at such applicable Additional Closing. 
To the extent that a Purchaser has determined (with respect to any Discretionary
Notes) or is committed (with respect to any Committed Notes), in response to any
request by the Company, to purchase Notes at a Loan Closing, and subject to the
terms and conditions hereof, including, without limitation, the conditions set
forth in Schedules 2.1(b)(i), 2.1(b)(ii) and 2.1(b)(iii), as applicable, the
Company will issue and sell to the

 

5

--------------------------------------------------------------------------------


 

applicable Purchasers, and such Purchasers will purchase from the Company, Notes
in an aggregate original principal amount not to exceed the Aggregate
Discretionary Note Amount or the Aggregate Committed Note Amount, as applicable
(such purchases of Notes being referred to as the “Loans”).  The Aggregate Note
Amount for all Purchasers for all Loans shall not exceed $4,000,000 in the
aggregate, or each Purchaser’s Pro Rata Portion of the Aggregate Committed Note
Amount or the Aggregate Discretionary Note Amount, as applicable.

 

(ii)           The purchase price for the Notes shall be paid by the Purchasers
by wire transfer of immediately available funds.  Each Purchaser’s obligations
hereunder are several and not joint, and accordingly the failure of any
Purchaser to purchase Notes hereunder will not increase the obligations of any
other Purchaser.

 

(b)           Loan Closings.

 

(i)            Initial Loan Closing.  The initial closing (the “Initial Loan
Closing”) of the sale by the Company of Notes and the purchase by the Purchasers
of Notes shall occur on the Effective Date, at which time each Purchaser shall
purchase from the Company a Committed Note in the original principal amount of
its Pro Rata Portion of $333,333.34 (for an aggregate amount from all Purchasers
of $333,333.34), which Initial Loan Closing shall be held via the remote
exchange of documents on the date hereof.

 

(ii)           Additional Committed Loan Closings.  One or more additional
Closings (each an “Additional Committed Loan Closing” and together, the
“Additional Committed Loan Closings”) of the sale by the Company of Committed
Notes and the purchase by the Purchasers of Committed Notes issued by the
Company shall be held via the remote exchange of documents on such dates
occurring on or before the earlier to occur of (i) December 31, 2012 and
(ii) the occurrence of any event described in Section 7.1(f) of this Agreement
(such earlier date being referred to as the “Commitment Termination Date”) as
the Company shall request in written notices (each, a “Notice”) (which shall
indicate the aggregate principal amount of additional Notes the Company requests
to issue at such Additional Committed Loan Closing) to be delivered to the
Purchasers at least ten (10) days prior to the proposed date of each such
Additional Committed Loan Closing; provided that (i) the Notes to be issued
pursuant to Section 2.1(a)(i)(B) shall be Committed Notes (and their issuance
shall reduce the remaining amount of the commitment to issue Committed Notes on
a dollar for dollar basis), shall be in an aggregate original principal amount
of $333,333.34 with respect to each such Additional Committed Loan Closing, and
shall be issued no more frequently than once per calendar month or on such other
dates as may be agreed between the Company and the Majority Purchasers),
(ii) the aggregate amount of Notes purchased by any Purchaser shall not exceed
$1,000,000.02 for the Committed Notes, (iii) no Committed Notes shall be issued
at any Additional Committed Loan Closing unless the conditions to Additional
Committed Loan Closings set forth on Schedule 2.1(b)(ii) attached hereto have
been fulfilled (or waived by all the Purchasers).

 

(iii)          Additional Discretionary Loan Closings.  One or more additional
Closings (each an “Additional Discretionary Loan Closing” and together, the
“Additional Discretionary Loan Closings”) of the sale by the Company of
Discretionary Notes and the purchase by the Purchasers of Discretionary Notes
issued by the Company shall be held via the remote exchange of documents on such
dates occurring on or before the Commitment Termination Date as the Company
shall request in a Notice to be delivered to the Purchasers at least ten
(10) days prior to the proposed date of each such Additional Discretionary Loan
Closing; provided that (i) no Discretionary Notes shall be issued to any
Purchaser unless and until

 

6

--------------------------------------------------------------------------------


 

Committed Notes have been issued to such Purchaser in an aggregate original
principal amount of such Purchaser’s Pro Rata Portion of the Aggregate Committed
Note Amount and there is no further obligation to issue any Committed Notes,
(ii) the aggregate amount of Notes purchased by any Purchaser shall not exceed
$999,999.98 for the Discretionary Notes (iii) no Purchaser shall have any
obligation to purchase any Discretionary Notes, (iv) no Discretionary Notes
shall be issued at any Additional Discretionary Loan Closing unless the
conditions to Additional Discretionary Loan Closings set forth on Schedule
2.1(b)(iii) attached hereto have been fulfilled (or waived by the Purchasers),
and (vi) Discretionary Loan Closings shall occur no more frequently than once in
any calendar month.  The Initial Loan Closing, the Additional Committed Loan
Closings and the Additional Discretionary Loan Closings are each sometimes
referred to herein as a “Loan Closing” and collectively, as the “Loan Closings.”

 

(iv)          Transactions at Each Closing.  At each Closing, the Company shall
issue and the Purchasers shall purchase, on a several and not joint basis, the
amount of Notes as provided in Section 2.1 hereof (but in any event, at each
Closing on the purchase and sale of a Committed Note, including at the Initial
Loan Closing, the aggregate amount of Notes to be issued at such Closing shall
not exceed $333,333.34, and with respect to the purchase and sale of all Notes,
the aggregate original principal amount shall not exceed $4,000,000).  At each
Closing, the Company shall issue to each Purchaser a Note representing the
principal amount of the Note issued to such Purchaser at such Loan Closing.

 

(c)           Loan Term; Interest; Repayment; No Prepayment.

 

(i)            Loan Term.  The term of each Note will begin on date of issuance
of the applicable Note and will be due and payable, subject to the terms and
conditions of the Intercreditor Agreement, on the earliest to occur of
(i) demand of the Majority Purchasers, which demand shall not be earlier than
December 31, 2012, (ii) the Company receiving at least $10,000,000 of proceeds
from a Future Round, (iii) a Change in Control, or (iv) a Default or Event of
Default shall have occurred and be continuing that either automatically
triggers, or pursuant to which Senior Agent or any of the Senior Lenders shall
have commenced either (x) the acceleration of the Senior Debt or (y) the taking
of any action to setoff against, sweep, or otherwise exercise any rights or
remedies against any deposit account or securities account of the Company (such
earliest date being the “Maturity Date”).

 

(ii)           Repayment.  The Company will repay each Note plus all accrued and
unpaid interest thereon on the Maturity Date.  At least three (3) Business Days
prior to any repayment of the principal amount of any Note and/or any accrued
and unpaid interest thereon (other than at the Maturity Date), the Company shall
provide the Purchaser holding such Note with written notice of such repayment.

 

(iii)          Interest.  Interest on each Note will accrue from the date of
issuance of such Note at a fixed per annum rate of interest equal to ten percent
(10.0%), and be compounded quarterly.  All computations of interest and fees
calculated on a per annum basis shall be made by the Purchaser holding such Note
on the basis of a 360-day year, in each case for the actual number of days
occurring in the period for which such interest and fees are payable.  Each
determination of an interest rate or the amount of a fee hereunder shall be made
by the Purchaser holding such Note and shall be conclusive, binding and final
for all purposes, absent manifest error.

 

(iv)          No Prepayment.  The principal amount of any Note and all accrued
and unpaid interest thereon and any and all other sums payable to the Purchaser

 

7

--------------------------------------------------------------------------------


 

holding such Note may not be prepaid prior to the Maturity Date without the
consent of the Majority Purchasers.

 

(d)           Conversion.

 

(i)            Each Purchaser has the right, at its option, in connection with
any Future Round, to convert all or any portion of the outstanding principal of
the Notes held by such Purchaser together with all unpaid accrued interest on
such Notes and any and all unpaid Risk Premium Amount, into fully-paid and
non-assessable shares of New Securities, on terms consistent with those of such
Future Round.  In addition, each Purchaser has the right, at its option, from
and after any Future Convertible Debt Issuance, to convert all or any portion of
the outstanding principal of the Notes held by such Purchaser together with all
unpaid accrued interest on such Notes and any and all unpaid Risk Premium
Amount, into fully-paid and non-assessable shares of New Securities on terms
consistent with the conversion provisions of the debt securities issued in such
Future Convertible Debt Issuance.  Notwithstanding any provision of this
Agreement to the contrary, no New Securities shall be issuable upon conversion
of the Notes unless (i) the New Securities issued upon conversion of Notes are
issued at or above the greater of the book or market value of the common stock
of the Company as of the date of this Agreement (adjusted proportionately in the
event that the New Securities are not shares of common stock of the Company or
are not convertible into shares of common stock of the Company on a 1:1 basis),
(ii) that the issuance of such New Securities upon conversion of Notes will not,
(A) if any stockholder at the time of such conversion holds 20% or more of the
outstanding common stock of the Company or voting power of the Company’s
securities, result in the largest stockholder immediately prior to such
conversion ceasing to be the largest stockholder of the Company immediately
following such conversion, or, (B) if no stockholder at the time of such
conversion holds 20% or more of the outstanding common stock of the Company or
voting power of the Company’s securities, result in any stockholder holding 20%
or more of the outstanding common stock of the Company or voting power of the
Company’s securities immediately following such conversion and (iii) the
issuance of such New Securities is in compliance with the Voting Rights Policy
of the NASDAQ Stock Market.  In order to exercise this optional conversion
privilege, the holder of the Note shall surrender such Note to the Company in
connection with the closing of the applicable Future Round or at or following
the closing of the applicable Future Convertible Debt Issuance, accompanied by
written notice to the Company in the form attached hereto as Exhibit E
indicating, the amount of the principal, unpaid accrued interest and/or Risk
Premium Amount with respect to which the holder elects to exercise the optional
conversion right and, to the extent the Notes are entitled to more than one type
of conversion right pursuant to this Section 2.1(d), which types of conversion
rights the holder wishes to exercise and in what amounts.  Such notice shall
also state the name or names (with address) in which the certificate or
certificates for shares of New Securities which shall be issuable on such
conversion shall be issued.  Assuming the satisfaction of the conditions
specified in clauses (i) through (iii) of the third sentence of this paragraph
with respect to the conversions requested in the aggregate by Purchasers in
connection with a Future Round and with respect to any individual conversion
relating to a Future Convertible Debt Issuance, as promptly as practicable after
the surrender of the applicable Note for conversion, the receipt of the notice
specified above and the closing of the Future Round or Future Convertible Debt
Issuance, as applicable, the Company shall deliver or cause to be delivered at
its principal executive office to the holder, or on the holder’s written order,
a certificate or certificates for the number of full shares of New Securities
issuable upon such conversion, in accordance with the provisions hereof.  If
less than the entire outstanding principal amount of the applicable Note is
being converted, a new Note shall promptly be issued by the Company and
delivered to the applicable Purchaser for the unconverted principal balance and
shall be of like tenor as to all terms as the

 

8

--------------------------------------------------------------------------------


 

Note surrendered.  If the conditions specified in clauses (i) through (iii) of
the third sentence of this paragraph are not satisfied with respect to the
conversions requested in the aggregate by Purchasers in connection with a Future
Round or with respect to any individual conversion relating to a Future
Convertible Debt Issuance, the Purchasers shall only be entitled to conversion
of such Notes to the extent such conversion may be effected in accordance with
such conditions (in the event that more than one Purchaser has requested
conversion of Notes that, pursuant these conditions, may only be effected in
part, such partial right to conversion shall be allocated among them in
accordance with their respective Pro Rata Portions) and the Company shall return
to each Purchaser Notes representing the balance, following such conversion, of
any Notes that such holder that has surrendered it.  For purposes of this
Section, (i) the term “New Securities” shall mean, with respect to any Future
Round, the shares of common stock (or other new securities) of the Company to be
issued in such Future Round, and, with respect to any Future Convertible Debt
Issuance, the shares of common stock (or other new securities) of the Company
issuable upon conversion of the debt securities of the Company issued in such
Future Convertible Debt Issuance; and (ii) the term “Risk Premium Amount” shall
mean, with respect to any particular conversion of Notes by any particular
Purchaser, the amount, determined at the time of such conversion, of due and
payable but unpaid sums owing by the Company to such Purchaser pursuant to the
Risk Premium Agreement.

 

(ii)           No fractional shares of New Securities shall be issuable upon
conversion of any Note, but a payment in cash will be made in respect of any
fraction of a share which would otherwise be issuable upon such conversion. 
Such payment shall be based on the per share purchase price of the New
Securities in the Future Round, as specified in the definitive purchase
agreement for such Future Round.

 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  In connection
with the transactions provided for herein, the Company hereby represents and
warrants to the Purchasers as of the date hereof, and as of the date of the
issuance of each Discretionary Note, as follows:

 

3.1          Due Organization and Authorization.  Each Loan Party’s exact legal
name is as set forth in on the signature page hereto and each Loan Party is, and
will remain, duly organized, existing and in good standing under the laws of the
jurisdiction of its organization as specified on the signature page hereto, has
its chief executive office at the location specified on the signature
page hereto, and is, and will remain, duly qualified and licensed in every
jurisdiction wherever necessary to carry on its business and operations, except
where the failure to be so qualified and licensed could not reasonably be
expected to have a Material Adverse Effect. This Agreement and the other
Transaction Documents have been duly authorized, executed and delivered by each
Loan Party and constitute legal, valid and binding agreements enforceable in
accordance with their terms. The execution, delivery and performance by each
Loan Party of each Transaction Document executed or to be executed by it is in
each case within such Loan Party’s powers.

 

3.2          Required Consents.  No filing, registration, qualification with, or
approval, consent or withholding of objections from, any governmental authority
or instrumentality or any other entity or person is required with respect to the
entry into, or performance by any Loan Party of, any of the Transaction
Documents, except any already obtained.

 

3.3          No Conflicts.  The entry into, and performance by each Loan Party
of, the Transaction Documents will not (a) violate any of the organizational
documents of such Loan

 

9

--------------------------------------------------------------------------------


 

Party, (b) violate any law, rule, regulation, order, award or judgment
applicable to such Loan Party, or (c) result in any breach of or constitute a
default under, or result in the creation of any lien, claim or encumbrance on
any of such Loan Party’s property (except for liens in favor of the Purchasers)
pursuant to, any indenture, mortgage, deed of trust, bank loan, credit
agreement, or other Material Agreement (as defined below) to which such Loan
Party is a party. As used herein, “Material Agreement” shall mean any agreement
or contract to which such Loan Party is a party and involving the receipt or
payment of amounts in the aggregate exceeding $290,000 per year and (ii) any
agreement or contract to which such Loan Party is a party the termination of
which could reasonably be expected to have a Material Adverse Effect.

 

3.4          Litigation.  Except as set forth on Schedule 3.4, there are no
actions, suits, proceedings, and to the best of the Loan Parties’ knowledge,
there are no investigations, pending against or affecting any Loan Party before
any court, federal, state, provincial, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, or any basis thereof, which involves the possibility of any judgment or
liability that could reasonably be expected to have a Material Adverse Effect,
or which questions the validity of the Transaction Documents, or the other
documents required thereby or any action to be taken pursuant to any of the
foregoing, nor does any Loan Party have reason to believe that any such actions,
suits, proceedings or investigations are threatened.

 

3.5          Financial Statements.  All financial statements delivered to
Purchasers pursuant to this Agreement have been prepared in accordance with GAAP
(subject, in the case of unaudited financial statements, to the absence of
footnotes and normal year end audit adjustments), and since the date of the most
recent audited financial statement, no event has occurred which has had or could
reasonably be expected to have a Material Adverse Effect except as otherwise
disclosed in a report on Form 10-Q or Form 8-K filed with the SEC (as defined
below) prior to the date of this Agreement.

 

3.6          Use of Proceeds.  The proceeds of the Loan shall be used for
working capital, capital expenditures and general corporate purposes.

 

3.7          Collateral.  Each Loan Party is, and will remain, the sole and
lawful owner, and in possession of, the Collateral, and has the sole right and
lawful authority to grant the security interest described in the Security
Agreement.  The Collateral is, and will remain, free and clear of all liens,
claims and encumbrances of any kind whatsoever, except for (a) liens in favor of
the Purchasers to secure the obligations to the Purchaser under this Agreement,
the Notes and the other Transaction Documents, (b) liens in favor of Senior
Agent, on behalf of itself and Senior Lenders, to secure the obligations to them
under the Senior Facility, (c) liens (i) with respect to the payment of taxes,
assessments or other governmental charges or (ii) of suppliers, carriers,
materialmen, warehousemen, workmen or mechanics and other similar liens, in each
case imposed by law and arising in the ordinary course of business, and securing
amounts that are not yet due or that are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves or other appropriate provisions are maintained on the books of the
applicable Loan Party in accordance with GAAP and which do not involve, in the
reasonable judgment of Majority Purchasers, the likely risk of the sale,
forfeiture or loss of any portion of the Collateral in excess of $290,000 (a
“Permitted Contest”), (d) liens existing on the date hereof and set forth on
Schedule 3.7 hereto, (e) liens securing Indebtedness permitted under
Section 5.2(c) below, provided that (i) such liens exist prior to the
acquisition of, or attach substantially simultaneous with, or within 20 days
after the, acquisition, repair, improvement or construction of, such property
financed by such Indebtedness and (ii) such liens do not extend to any property
of a Loan Party other than the property (and proceeds thereof) acquired or
built, or

 

10

--------------------------------------------------------------------------------


 

the improvements or repairs, financed by such Indebtedness, (f) liens granted
pursuant to Contingent and Contractual Arrangements and (g) licenses described
in Section 5.3(c) and (d) below (all of such liens described in the foregoing
clauses (a) through (g) are called “Permitted Liens”).

 

3.8           Compliance with Laws.  Each Loan Party is and will remain in
compliance in all material respects with all laws, statutes, ordinances,
rules and regulations applicable to it including, without limitation,
(a) meeting the minimum funding requirements of the United States Employee
Retirement Income Security Act of 1974 (as amended, “ERISA”) with respect to any
employee benefit plans subject to ERISA, (b) no Loan Party is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940 and (c) no Loan Party is engaged
principally, or as one of the important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T, U and X of the Board of Governors of the Federal
Reserve System (the “Federal Reserve Board”).

 

3.9           Intellectual Property.  The Intellectual Property is and will
remain free and clear of all liens, claims and encumbrances of any kind
whatsoever, except for (i) liens, claims or encumbrances arising as a result of
the litigation described on Schedule 3.4 and (ii) Permitted Liens described in
clauses (a), (b), (c)(i) and (g) of Section 3.7.  No Loan Party has nor will it
enter into any other agreement or financing arrangement in which a negative
pledge in such Loan Party’s Intellectual Property is granted to any other party.
No Loan Party has any interest in, or title to any patents, trademarks or
material licenses that are registered or the subject of pending applications for
registrations except (i) as disclosed on Schedule 2 of the Security Agreement,
and (ii) patents which have not yet been licensed or published.  Each Loan Party
owns or has rights to use all Intellectual Property material to the conduct of
its business as now or heretofore conducted by it without any actual or claimed
infringement upon the rights of third parties.

 

3.10         Taxes; Pension.  All tax returns, reports and statements, including
information returns, required by any governmental authority to be filed by each
Loan Party and its Subsidiaries have been filed with the appropriate
governmental authority (other than those tax returns, reports and statements for
which a request for extension of the time in which to file has been timely filed
by the applicable Loan Party with the applicable governmental authority and such
extension has been granted by such governmental authority, in which case such
tax returns, reports and statements shall have been filed by such extension
date) all taxes, levies, assessments and similar charges have been paid prior to
the date on which any fine, penalty, interest or late charge may be added
thereto for nonpayment thereof (or any such fine, penalty, interest, late charge
or loss has been paid), excluding taxes, levies, assessments and similar charges
or other amounts which are the subject of a Permitted Contest. Proper and
accurate amounts have been withheld by each Loan Party from its respective
employees for all periods in compliance with applicable laws and such
withholdings have been timely paid to the respective governmental authorities. 
Each Loan Party has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and no Loan Party has withdrawn from participation in, or has permitted partial
or complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of a Loan Party in excess of $290,000, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
authority.

 

3.11         Full Disclosure.  No representation, warranty or other statement
made by a Loan Party, or on behalf of a Loan Party by an officer of such Loan
Party, contains any

 

11

--------------------------------------------------------------------------------


 

untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained therein not misleading, it being recognized by
the Purchasers that the projections and forecasts provided by Loan Parties in
good faith and based upon reasonable and stated assumptions are not to be viewed
as facts and that actual results during the period or periods covered by any
such projections and forecasts may differ from the projected or forecasted
results.

 

3.12         Status of Subsidiaries.  Company has no Subsidiaries, whether
direct or indirect, other than Helicos Biosciences Securities Corporation, a
Massachusetts corporation (“HBSC”).  HBSC has not engaged in any business or own
any assets (other than to hold cash and Cash Equivalents in account number
1139758613 located at RBS Citizens, National Association), nor has it incurred
any Indebtedness, liens, claims or encumbrances or any other liabilities other
than liabilities associated solely with any taxes on HBSC and bank fees
associated with HBSC’s bank accounts.

 

4.             AFFIRMATIVE COVENANTS.  Until the Obligations have been paid in
full, the Company no longer has the right to request additional Loans be issued
hereunder and this Agreement and the other Transaction Documents have been
terminated:

 

4.1           Good Standing.  Each Loan Party shall (i) maintain its and each of
its Subsidiaries’ existence and good standing in its jurisdiction of
organization and maintain qualification in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect and (ii) maintain, and shall cause each of its Subsidiaries to maintain,
in full force all licenses and approvals, the loss of which could reasonably be
expected to have a Material Adverse Effect.  “Subsidiary” means, with respect to
a Loan Party, any entity the management of which is, directly or indirectly
controlled by, or of which an aggregate of more than 50% of the outstanding
voting capital stock (or other voting equity interest) is, at the time, owned or
controlled, directly or indirectly by, such Loan Party or one or more
Subsidiaries of such Loan Party, and, unless the contest otherwise requires each
reference to a Subsidiary herein shall be a reference to a Subsidiary of
Company.

 

4.2           Notice to the Purchasers.  Loan Parties shall provide each
Purchaser with (a) notice of any change in the accuracy of any of the
representations and warranties provided in Section 3 above, within 50 days of
the end of the fiscal quarter in which such change occurs for fiscal quarters
ending March 31, June 30 or September 30 and within 95 days of the end of the
fiscal quarter in which such change occurs for fiscal quarters ending
December 31, or on such other date as may be reasonably requested by any
Purchaser, (b) notice of the occurrence of any Default or Event of Default,
promptly (but in any event within 3 days) after the date on which any officer of
a Loan Party obtains knowledge of the occurrence of any such event, (c) copies
of all statements, reports and notices made available generally by Company to
its securityholders or to any holders of Material Indebtedness, all notices sent
to Company or any Loan Party by the holders of such Material Indebtedness, and
all documents filed with the Securities and Exchange Commission (“SEC”) or any
securities exchange or governmental authority exercising a similar function,
promptly, but in any event within 3 days of delivering or receiving such
information to or from such persons, (d) a report of any legal actions pending
or threatened against Company or any Subsidiary that could result in damages or
costs to Company or any Subsidiary of $290,000 or more promptly, but in any
event within 3 Business Days, upon receipt of notice thereof, (e) a report of
any new applications or registrations that Company has made or filed in respect
of any Intellectual Property or a change in status of any outstanding
application or registration within 50 days of the end of each fiscal quarter
ending March 31, June 30 or September 30 and within 95 days of the end of each
fiscal quarter ending December 31, or

 

12

--------------------------------------------------------------------------------


 

on such other date as may be reasonably requested by any Purchaser, and
(f) copies of all statements, reports and notices delivered to or by a Loan
Party in connection with any Material Agreement promptly (but in any event
within 3 Business Days) upon receipt thereof.

 

4.3           Financial Statements.  Company shall deliver to the Purchasers
copies of each financial statement, and each certification with respect to such
financial statements provided or required to be provided to the Senior Agent or
the Senior Lenders under the Senior Facility.  Company shall deliver to the
Purchasers (i) as soon as available and in any event not later than 30 days
after the end of each fiscal year of Company, an annual budget for Company, on a
consolidated and, if available, consolidating basis, approved by the Board of
Directors of Company, for the current fiscal year, consistent with the past
budgets previously provided to the Purchasers and (ii) such budgets, sales
projections, or other financial information as any Purchaser may reasonably
request from time to time generally prepared by Company in the ordinary course
of business.  The Company shall deliver to each Purchaser such financial
statements or information as the Company provides to its stockholders
simultaneously with the delivery thereof to the stockholders.

 

4.4           Compliance with Laws; Contracts.  Company will, and will cause
each Subsidiary to comply in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, all applicable environmental laws).

 

4.5           Insurance.  Company, at its expense, shall maintain, and shall
cause each Subsidiary to maintain, insurance (including, without limitation,
comprehensive general liability, hazard, and business interruption insurance)
with respect to all of its properties and businesses (including, the
Collateral), in such amounts and covering such risks as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event with deductible amounts, insurers and
policies that shall be reasonably acceptable to the Majority Purchasers. Company
shall deliver to the Purchasers certificates of insurance evidencing such
coverage, together with, to the extent requested by the Majority Purchasers,
endorsements to such policies naming the Purchasers as a lender loss payee or
additional insured, as appropriate, in form and substance reasonably
satisfactory to the Majority Purchasers (and, until the Senior Debt has been
paid in full in cash, the agent under the Senior Facility). Company appoints
each Purchaser as its attorney in-fact to make, settle and adjust all claims
under and decisions with respect to Company’s policies of insurance, and to
receive payment of and execute or endorse all documents, checks or drafts in
connection with insurance payments.  The Purchasers shall not act as Company’s
attorney-in-fact unless an Event of Default has occurred and is continuing. The
appointment of the Purchasers as Company’s attorney in fact is a power coupled
with an interest and is irrevocable until all of the Obligations are
indefeasibly paid in full. Proceeds of insurance shall be applied, at the option
of Majority Purchasers, to repair or replace the Collateral or to reduce any of
the Obligations.

 

4.6           Taxes.  Company shall, and shall cause each Subsidiary to, timely
file all tax reports and pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it, or its income or profits or upon
its properties or any part thereof, before the same shall be in default and
before the date on which penalties attach thereto, except to the extent such
taxes, assessments and governmental charges or levies are the subject of a
Permitted Contest.

 

4.7           Protection of Intellectual Property.  Each Loan Party shall take
all necessary actions to: (a) protect, defend and maintain the validity and
enforceability of its

 

13

--------------------------------------------------------------------------------


 

Intellectual Property to the extent material to the conduct of its business now
or heretofore conducted by it or proposed to be conducted by it, (b) promptly,
but in any event within 5 Business Days, advise the Purchasers in writing of
material infringements of its Intellectual Property, (c) not allow any
Intellectual Property material to such Loan Party’s business to be abandoned,
forfeited or dedicated to the public without the written consent of the Majority
Purchasers, and (d) notify the Purchasers promptly, but in any event within 3
days, if it knows or has reason to know that any application or registration
relating to any patent, trademark or copyright (now or hereafter existing)
material to its business may become abandoned or dedicated, or if any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding
such Loan Party’s ownership of any Intellectual Property material to its
business, its right to register the same, or to keep and maintain the same. Each
Loan Party shall remain liable under each of its Intellectual Property licenses
pursuant to which it is a licensee (“Licenses”) to observe and perform all of
the conditions and obligations to be observed and performed by it thereunder. 
None of the Purchasers shall have any obligation or liability under any such
License by reason of or arising out of this Agreement, the granting of a lien,
if any, in such License or the receipt by any Purchaser of any payment relating
to any such License.  None of the Purchasers shall be required or obligated in
any manner to perform or fulfill any of the obligations of any Loan Party under
or pursuant to any License, or to make any payment, or to make any inquiry as to
the nature or the sufficiency of any payment received by it or the sufficiency
of any performance by any party under any License, or to present or file any
claims, or to take any action to collect or enforce any performance or the
payment of any amounts which may have been assigned to it or which it may be
entitled at any time or times.

 

4.8           Special Collateral Covenants.

 

(a)           Each Loan Party shall remain in possession of its respective
Collateral solely at the location(s) specified on Schedule 4.8 attached hereto;
except that the Purchasers shall have the right to possess (i) any chattel paper
or instrument that constitutes a part of the Collateral, (ii) any other
Collateral in which the Purchasers’ security interest may be perfected only by
possession and (iii) any Collateral after the occurrence of an Event of Default
in accordance with this Agreement and the other Transaction Documents.  The
Purchasers may inspect (and representatives of any Purchaser may inspect or
accompany such Purchaser on any such inspection) any of the Collateral during
normal business hours, and in the absence of a Default or an Event of Default,
after giving Company reasonable prior notice.  If any Purchaser asks, each Loan
Party will promptly notify such Purchaser in writing of the location of any
Collateral.

 

(b)           Each Loan Party shall (i) use the Collateral only in its trade or
business, (ii) maintain all of the Collateral in good operating order and
repair, normal wear and tear excepted, and (iii) use and maintain the Collateral
only in compliance with manufacturers’ recommendations and all applicable laws.

 

(c)           The Purchasers do not authorize and each Loan Party agrees it
shall not (i) part with possession of any of the Collateral (except (A) to any
Purchaser, (B) to the Senior Agent or any Senior Lender as contemplated by the
Senior Facility, (C) for maintenance and repair, or (C) for a Permitted
Disposition), or (ii) remove any of the Collateral from the continental United
States other than (x) Inventory with a value not to exceed $1,150,000 and
(y) cash not to exceed $115,000.

 

14

--------------------------------------------------------------------------------


 

(d)           Each Loan Party shall pay promptly when due all taxes, license
fees, assessments and public and private charges levied or assessed on any of
the Collateral, on its use, or on this Agreement or any of the other Transaction
Documents. At its option, any Purchaser may, with the consent of the Majority
Purchasers, discharge taxes, liens, security interests or other encumbrances at
any time levied or placed on the Collateral and may pay for the maintenance,
insurance and preservation of the Collateral and effect compliance with the
terms of this Agreement or any of the other Transaction Documents following
written notice to the Company. Each Loan Party agrees to reimburse the
Purchasers, on demand, all costs and expenses incurred by such Purchasers in
connection with such payment or performance and agrees that such reimbursement
obligation shall constitute Obligations.

 

(e)           Each Loan Party shall, at all times, keep accurate and complete
records of the Collateral, and the Purchasers shall have the right to inspect
and make copies of all of Loan Parties’ books and records relating to the
Collateral during normal business hours, and in the absence of a Default or an
Event of Default, after giving the applicable Loan Parties reasonable prior
notice.

 

(f)            Each Loan Party agrees and acknowledges that any third person who
may at any time possess all or any portion of the Collateral shall be deemed to
hold, and shall hold, the Collateral as the agent of, and as pledge holder for,
the Purchasers.  The Purchasers, at the direction of the Majority Purchasers,
may at any time give notice to any third person described in the preceding
sentence that such third person is holding the Collateral as the agent of, and
as pledge holder for, the Purchasers; provided, however, that the Purchasers
shall not so notify account debtors except after the occurrence and during the
continuation of a Default or Event of Default.

 

4.9           Further Assurances; Supplemental Disclosure. Each Loan Party
shall, upon request of any Purchaser, furnish to the Purchasers such further
information, execute and deliver to the Purchasers such documents and
instruments (including, without limitation, UCC financing statements) and shall
do such other acts and things as any Purchaser may at any time reasonably
request relating to the perfection or protection of the security interest
created by this Agreement or any of the Transaction Documents for the purpose of
carrying out the intent of this Agreement and the other Transaction Documents.

 

4.10         Additional Subsidiaries. Simultaneously with the formation or
acquisition of any Subsidiary of any Loan Party, to the extent that such
Subsidiary becomes an obligor or provides its assets as security or collateral
(whether as a company, a guarantor or otherwise) on account of the Senior
Facility, such Subsidiary shall become an obligor and provide its assets as
security and collateral on account of this Purchase Agreement and the other
Transaction Documents to the same extent (but in all cases, the obligations of
such new obligors shall be subject to the Intercreditor Agreement to the same
extent as this Agreement is subject thereto.  Notwithstanding the foregoing,
(i) this Section 4.10 shall not operate as consent to any formation or
acquisition of a Subsidiary that is not expressly permitted under this Agreement
and (ii) HBSC shall not be required to guaranty this Agreement or grant a lien
in any of its assets.

 

5.             NEGATIVE COVENANTS.  Until the Obligations have been paid in
full, the Company no longer has the right to request Loans hereunder and this
Agreement and the other Transaction Documents have been terminated:

 

5.1           Liens.  No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, create, incur, assume or permit to exist any lien, security
interest, claim or

 

15

--------------------------------------------------------------------------------


 

encumbrance or grant any negative pledges on any Collateral or Intellectual
Property, except Permitted Liens.

 

5.2           Indebtedness.  No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to, directly or indirectly create, incur, assume, permit
to exist, guarantee or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness (as hereinafter defined), except for (a) the
Obligations, (b) Indebtedness existing on the date hereof and set forth on
Schedule 5.2 to this Agreement, (c) Indebtedness consisting of capitalized lease
obligations and purchase money Indebtedness, in each case incurred by Company or
any of its Subsidiaries to finance the acquisition, repair, improvement or
construction of fixed or capital assets of such person, provided that (i) the
aggregate outstanding principal amount of all such Indebtedness does not exceed
$290,000 at any time and (ii) the principal amount of such Indebtedness does not
exceed the lower of the cost or fair market value of the property so acquired or
built or of such repairs or improvements financed with such Indebtedness (each
measured at the time of such acquisition, repair, improvement or construction is
made), (d) Indebtedness owing by any Loan Party to another Loan Party, provided
that (i) each Loan Party shall have executed and delivered to each other Loan
Party a demand note (each, an “Intercompany Note”) to evidence such intercompany
loans or advances owing at any time by each Loan Party to the other Loan
Parties, which Intercompany Note shall be in form and substance reasonably
satisfactory to the Majority Purchasers and shall be pledged and delivered to
the Purchasers as additional Collateral for the Obligations, (ii) any and all
Indebtedness of any Loan Party to another Loan Party shall be subordinated to
the Obligations pursuant to the subordination terms set forth in each
Intercompany Note, (iii) no Default or Event of Default would occur both before
and after giving effect to any such Indebtedness, (e) Indebtedness incurred
under any Management Incentive Plan or Contingent and Contractual Arrangement
and (f) such other Indebtedness to which the Majority Purchasers have provided
their written consent, as determined in their sole discretion.  The term
“Indebtedness” shall mean, with respect to any person, at any date, without
duplication, (i) all obligations of such person for borrowed money, (ii) all
obligations of such person evidenced by bonds, debentures, notes or other
similar instruments, or upon which interest payments are customarily made,
(iii) all obligations of such person to pay the deferred purchase price of
property or services, but excluding obligations to trade creditors in the
ordinary course of business, (iv) all capital lease obligations of such person,
(v) the principal balance outstanding under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product, (vi) all obligations of such person to purchase securities (or other
property) which arise out of or in connection with the issuance or sale of the
same or substantially similar securities (or property), (vii) all contingent or
non-contingent obligations of such person to reimburse any bank or other person
in respect of amounts paid under a letter of credit or similar instrument,
(viii) all equity securities of such person subject to repurchase or redemption
otherwise than at the sole option of such person, (ix) all “earnouts” and
similar payment obligations of such person, (x) all indebtedness secured by a
lien on any asset of such person, whether or not such indebtedness is otherwise
an obligation of such person, (xi) all obligations of such person under any
foreign exchange contract, currency swap agreement, interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, and (xii) all obligations or
liabilities of others guaranteed by such person.

 

5.3           Dispositions.  No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to, convey, sell, rent, lease, sublease, mortgage,
license, transfer or otherwise dispose of (collectively, “Transfer”) any of the
Collateral or any Intellectual Property, except for the following (collectively,
“Permitted Dispositions”): (a) sales of Inventory in the ordinary

 

16

--------------------------------------------------------------------------------


 

course of business, (b) dispositions by a Loan Party or any of its Subsidiaries
of tangible assets for cash and fair value that are no longer used or useful in
the business of such Loan Party or such Subsidiary so long as (i) no Default or
Event of Default exists at the time of such disposition or would be caused after
giving effect thereto and (ii) the fair market value of all such assets disposed
of does not exceed $290,000 since the date of the Initial Closing, (c) 
non-exclusive licenses for the use of Company’s Intellectual Property in the
ordinary course of business, (d) exclusive licenses for the use of Company’s
Intellectual Property in the ordinary course of business, so long as, with
respect to each such exclusive license, (i) no Default of Event of Default
exists at the time of such Transfer, (ii) the license constitutes an arms-length
transaction made in connection with a bona fide corporate collaboration in the
ordinary course of business and the terms of which, on their face, do not
provide for a sale or assignment of any Intellectual Property, (iii) Company
delivers 10 Business Days prior written notice and a brief summary of the terms
of the license to the Purchasers, (iv) Company delivers to the Purchasers copies
of the final executed licensing documents in connection with the license
promptly upon consummation of the license, and (v) all royalties, milestone
payments or other proceeds arising from the licensing agreement are paid to a
deposit account that is governed by an Account Control Agreement, and
(f) dispositions of cash to HBSC so long as (i) no Default or Event of Default
exists at the time or after giving effect thereto, and (ii) such cash shall be
comprised solely of net cash proceeds of a public offering of common stock or
other equity financing, in each case that takes place after the Initial Loan
Closing (a “New Equity Offering”).

 

5.4           Change in Name, Location or Executive Office; Change in Business;
Change in Fiscal Year.  No Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries to, (a) change its name or its state of organization,
(b) without 30 days prior written notification to the Purchasers, relocate its
chief executive office, (c) engage in any business other than or reasonably
related or incidental to the businesses currently engaged in by such Loan Party
or Subsidiary or (d) without 30 days prior written notification to the
Purchasers, change its fiscal year end.

 

5.5           Mergers or Acquisitions.  No Loan Party shall merge or
consolidate, and no Loan Party shall permit any of its Subsidiaries to merge or
consolidate, with or into any other person or entity (other than mergers of a
Subsidiary into Company in which Company is the surviving entity) or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another person or entity.  Notwithstanding the
foregoing, a Loan Party may acquire all or substantially all of the assets or
stock of another person or entity (such person or entity, the “Target”) so long
as (a) the Purchasers shall receive at least twenty (20) Business Days’ prior
written notice of such proposed acquisition, which notice shall include a
reasonably detailed description of such proposed acquisition; (b) such
acquisition shall only comprise a business, or those assets of a business,
substantially of the type engaged in by the Loan Parties as of the date of the
Initial Loan Closing; (c) such acquisition shall be consensual and shall have
been approved by Target’s board of directors or similar governing body (as
applicable); (d) the purchase price paid and/or payable (whether in cash, stock
or other form of consideration) in connection with all acquisitions (including
all transaction costs and all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection therewith or otherwise reflected
in a consolidated balance sheet of Company and Target) (i) together with any
Investments made pursuant to Section 5.7(a)(vi), shall not exceed $4,600,000 in
the aggregate for all acquisitions and (ii) if paid in cash, shall be paid
solely with the net cash proceeds of a New Equity Offering; (e) the business and
assets acquired in such permitted acquisition shall be free and clear of all
liens (other than Permitted Liens); (f) at or prior to the closing of any
permitted acquisition, the Purchasers will be granted a first priority perfected
lien (subject to Permitted Liens) in all assets acquired pursuant thereto or in
the assets and stock of

 

17

--------------------------------------------------------------------------------


 

Target, and the Loan Parties and Target shall have executed such documents and
taken such actions as may be reasonably required by the Majority Purchasers in
connection therewith; (g) on or prior to the date of such acquisition, the
Purchasers shall have received, in form and substance reasonably satisfactory to
the Majority Purchasers, copies of the acquisition agreement and related
agreements and instruments, and all opinions, certificates, lien search results
and other documents reasonably requested by the Purchasers; (h) at the time of
such acquisition and after giving effect thereto, no Default or Event of Default
has occurred and is continuing; (i) the net worth of the Company after giving
effect to any such acquisition shall be equal to or better than Company’s net
worth prior to such acquisition; and (j) after giving pro forma effect to such
acquisition the Cash Burn Amount of Company and its Subsidiaries, on a
consolidated basis, shall not exceed the Cash Burn Amount of Company and its
Subsidiaries on a consolidated basis prior to giving effect to any such
acquisition by more than twenty-three percent (23%) (“Permitted Acquisitions”). 
As used herein, “Cash Burn Amount” means, with respect to Company and its
consolidated Subsidiaries, as of any date of determination and based on the
financial statements most recently delivered to the Purchasers in accordance
with this Agreement, the difference between: (1) the quotient of (i) the sum of,
without duplication, (A) net income (loss), plus (B) depreciation and
amortization, minus (C) nonfinanced capital expenditures, in each case of
clauses (A), (B) and (C), for the immediately preceding six (6) month period on
a trailing basis, divided by (ii) six (6), minus (2) the quotient of (i) the
current portion of interest bearing liabilities due and payable in the
immediately succeeding six (6) months divided by (ii) six (6).

 

5.6           Restricted Payments.  No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, (a) declare or pay any dividends or make any
other distribution or payment on account of or redeem, retire, defease or
purchase any capital stock (other than the payment of dividends to Company,
certain cash payments not to exceed $230,000 and non-cash dividends, in each
case solely in connection with equity award agreements under the Company’s stock
option plan), (b) make any payment in respect of management fees or consulting
fees (or similar fees) to any equityholder or other affiliate of Company (other
than pursuant to any Management Incentive Plan), or (c) be a party to or bound
by an agreement that restricts a Subsidiary from paying dividends or otherwise
distributing property to Company or (d) make any payments on account of
intercompany Indebtedness permitted under Section 7.2 (except in accordance with
the terms of the applicable Intercompany Note then in effect with respect to
such intercompany Indebtedness).

 

5.7           Investments.  No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to, directly or indirectly (a) acquire or own, or make
any loan, advance or capital contribution (an “Investment”) in or to any person
or entity other than (i) to another Loan Party to the extent permitted under the
terms and conditions set forth in Section 7.2(e), (ii) Investments existing on
the date hereof and set forth on Schedule 5.7 to this Agreement,
(iii) Investments in cash, Cash Equivalents and Investments made pursuant to the
Company’s Investment policy attached hereto as Exhibit C, (iv) loans or advances
to employees of Company or any of its Subsidiaries to finance travel,
entertainment and relocation expenses and other ordinary business purposes in
the ordinary course of business as presently conducted, provided that the
aggregate outstanding principal amount of all loans and advances permitted
pursuant to this clause shall not exceed $115,000 at any time, (v) investments
in HBSC permitted pursuant to Section 5.3(f) and (vi) Investments in the form of
joint ventures, partnerships or equity investments so long as such Investments
(i) together with any Permitted Acquisitions pursuant to Section 5.5, shall not
exceed $4,600,000, (ii) shall be in businesses substantially of the type engaged
by such Loan Parties as of the date of the Initial Loan Closing, (iii) if paid
in cash, shall be paid solely with the net cash proceeds of a New Equity
Offering, (iv) the net worth of the

 

18

--------------------------------------------------------------------------------


 

Company after giving effect to any such Investment shall be equal to or better
than Company’s net worth prior to such Investment, and (v) after giving pro
forma effect to such Investment the Cash Burn Amount of Company and its
Subsidiaries, on a consolidated basis, shall not exceed the Cash Burn Amount of
Company and its Subsidiaries on a consolidated basis prior to giving effect to
any such Investment by more than twenty-three percent (23%) (collectively, the
“Permitted Investments”), or (b) engage in any joint venture or partnership with
any other person or entity other than as permitted pursuant to
Section 5.7(a)(vi) above. The term “Cash Equivalents” means (v) any
readily-marketable securities (i) issued by, or directly, unconditionally and
fully guaranteed or insured by the United States federal government or
(ii) issued by any agency of the United States federal government the
obligations of which are fully backed by the full faith and credit of the United
States federal government, (w) any readily-marketable direct obligations issued
by any other agency of the United States federal government, any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case having a rating of at least “A-1” from S&P
or at least “P-1” from Moody’s, (x) any commercial paper rated at least “A-1” by
S&P or “P-1” by Moody’s and issued by any entity organized under the laws of any
state of the United States, (y) any U.S. dollar-denominated time deposit,
insured certificate of deposit, overnight bank deposit or bankers’ acceptance
issued or accepted by (i) the Majority Purchasers or (ii) any commercial bank
that is (A) organized under the laws of the United States, any state thereof or
the District of Columbia, (B) “adequately capitalized” (as defined in the
regulations of its primary federal banking regulators) and (C) has Tier 1
capital (as defined in such regulations) in excess of $250,000,000 or (z) shares
of any United States money market fund that (i) has substantially all of its
assets invested continuously in the types of investments referred to in clause
(v), (w), (x) or (y) above with maturities as set forth in the proviso below,
(ii) has net assets in excess of $500,000,000 and (iii) has obtained from either
S&P or Moody’s the highest rating obtainable for money market funds in the
United States; provided, however, that the maturities of all obligations
specified in any of clauses (v), (w), (x) and (y) above shall not exceed 365
days.

 

5.8           Transactions with Affiliates.  No Loan Party shall, and no Loan
Party shall permit any of its Subsidiaries to, directly or indirectly enter into
or permit to exist any transaction with any Affiliate of a Loan Party or any
Subsidiary of a Loan Party except for (i) transactions that are in the ordinary
course of such Loan Party’s or such Subsidiary’s business, upon fair and
reasonable terms that are no more favorable to such Affiliate than would be
obtained in an arm’s length transaction, (ii) any Management Incentive Plan and
(iii) the transactions contemplated by this Agreement and the other Transaction
Documents.

 

5.9           Compliance.  No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to, (a) fail to comply with the laws and regulations
described in clauses (a) through and including (d) of Section 5.8 herein,
(b) use any portion of the Loans to purchase or carry margin stock (within the
meaning of Regulation U of the Federal Reserve Board) or (c) fail to comply in
any material respect with, or violate in any material respect any other law or
regulation applicable to it.

 

5.10         Intentionally Omitted.

 

5.11         Helicos Biosciences Securities Corporation.  HBSC shall not engage
in any trade or business, or own any assets (other than cash and Cash
Equivalents in account number 1139758613 located at RBS Citizens, National
Association) or incur any Indebtedness, Liens or any other liabilities other
than liabilities associated solely with any taxes on HBSC and bank fees
associated with HBSC’s bank accounts.

 

19

--------------------------------------------------------------------------------


 

6.                                      REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS.

 

In connection with the transactions provided for herein, each Purchaser hereby
represents and warrants to the Company as follows:

 

6.1                               Authorization.  Such Purchaser is validly
existing and has the requisite power and authority to execute and deliver each
Transaction Document to which it is a party. Each of this Agreement and the
Security Agreement has been, and in the case of each Note will be on the date of
issuance, duly executed and delivered by such Purchaser, and constitutes the
valid and legally binding obligation of such Purchaser, enforceable in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, or similar laws relating
to or affecting the enforcement of creditors’ rights and (ii) laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies.

 

6.2                               Purchase Entirely for Own Account.  Such
Purchaser acknowledges that this Agreement is made with such Purchaser in
reliance upon such Purchaser’s representation to the Company that the Notes will
be acquired for investment for such Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that such Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same.  By executing this
Agreement, such Purchaser further represents that such Purchaser does not have
any contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to any of the Notes.

 

6.3                               Disclosure of Information.  Such Purchaser
acknowledges that it has received all the information it considers necessary or
appropriate for deciding whether to acquire the Notes.  Such Purchaser further
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Notes.

 

6.4                               Investment Experience.  Such Purchaser is an
investor in securities of companies in the development stage and acknowledges
that it is able to fend for itself, can bear the economic risk of its investment
and has such knowledge and experience in financial or business matters that it
is capable of evaluating the merits and risks of the investment in the Notes.

 

6.5                               Accredited Investor.  Such Purchaser is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act and has not been organized solely for the purpose of
acquiring any of the Notes.

 

6.6                               Restricted Securities.  Such Purchaser
understands that the Notes are characterized as “restricted securities” under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction or transactions not involving a public offering and that under
such laws and applicable regulations such securities may be resold without
registration under the Act only in certain limited circumstances.  Such
Purchaser represents that it is familiar with Rule 144 promulgated under the
Securities Act, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act.

 

6.7                               Legends.  It is understood that the Notes may
bear the following legend, as well as other legends:

 

20

--------------------------------------------------------------------------------


 

“THIS SUBORDINATED SECURED PROMISSORY NOTE (THIS “NOTE”) HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THIS NOTE MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.”

 

7.                                      EVENTS OF DEFAULT AND REMEDIES.

 

7.1                               Events of Default.  The occurrence of any one
or more of the following events shall constitute an “Event of Default”:

 

(a)                                 Failure to Pay.  Any Loan Party shall fail
to pay (i) any principal when due, or (ii) any interest, fees or other
Obligations (other than as specified in clause (i)) within a period of 3 days
after the due date thereof (other than on the Maturity Date).

 

(b)                                 Failure to Observe or Perform Covenants or
Agreements.  (i) Any Loan Party breaches any of its obligations under
Section 4.1 (solely as it relates to maintaining its existence), Section 4.2,
Section 4.3, Section 4.4, or Article 5, or (ii) Any Loan Party breaches any of
its other obligations under any of the Transaction Documents and fails to cure
such breach within 30 days after the earlier of (i) the date on which an officer
of such Loan Party becomes aware, or through the exercise of reasonable
diligence should have become aware, of such failure and (ii) the date on which
notice shall have been given to Company from any Purchaser.

 

(c)                                  Incorrectness of any Representation or
Warranty.  Any warranty, representation or statement made or deemed made by or
on behalf of any Loan Party in any of the Transaction Documents or otherwise in
connection with any of the Obligations shall be false or misleading in any
material respect (provided, that if such representation or warranty (i) relates
to a specific date it shall be true and correct as of such date and
(ii) contains a materiality qualifier, it shall be true and correct in all
respects); and provided further that solely with respect to any Loan Party’s
breach of Section 4.1 solely as a result of such Loan Party’s failure to be in
good standing in its applicable jurisdiction of incorporation or formation, such
Loan Party shall have 5 Business Days in which to cure such default (for the
avoidance of doubt this cure period shall not apply to any Loan Party’s
representation with respect to existence or due organization or any other
representation or warranty in this Agreement).

 

(d)                                 Attachment.  Any portion of the Collateral
in excess of $290,000 is subjected to attachment, execution, levy, seizure or
confiscation in any legal proceeding or otherwise, or if any legal or
administrative proceeding is commenced against any Loan Party or any portion of
the Collateral in excess of $290,000, which in the good faith judgment of the
Majority Purchasers subjects any portion of the Collateral in excess of $290,000
to a material risk of attachment, execution, levy, seizure or confiscation and
no bond is posted or protective order obtained to negate such risk.

 

(e)                                  Judgments, et al.  One or more judgments,
orders or decrees shall be rendered against any Loan Party or any Subsidiary of
a Loan Party that exceeds by more than $290,000 any insurance coverage
applicable thereto (to the extent the relevant insurer has

 

21

--------------------------------------------------------------------------------


 

been notified of such claim and has not denied coverage therefor) and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment, order or decree or (ii) such judgment, order or decree shall not
have been vacated or discharged for a period of 20 consecutive days and there
shall not be in effect (by reason of a pending appeal or otherwise) any stay of
enforcement thereof.

 

(f)                                   Bankruptcy or Insolvency, et al.  (i) Any
proceeding shall be instituted by or against any Loan Party or any Subsidiary of
a Loan Party seeking to adjudicate it as bankrupt or insolvent or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, composition of it or its debts or any similar order, in each case under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or seeking the entry of an order for relief or the appointment of a
custodian, receiver, trustee, conservator, liquidating agent, liquidator, other
similar official or other official with similar powers, in each case for it or
for any substantial part of its property and, in the case of any such
proceedings instituted against (but not by or with the consent of) such Loan
Party or such Subsidiary, either such proceedings shall remain undismissed or
unstayed for a period of 45 days or more or any action sought in such
proceedings shall occur or (ii) Any Loan Party or any Subsidiary of a Loan Party
shall take any corporate or similar action or any other action to authorize any
action described in clause (i) above.

 

(g)                                  Material Adverse Change.  An event or
development occurs which could reasonably be expected to have a Material Adverse
Effect.

 

(h)                                 Failure of this Agreement or Any Other
Transaction Documents.  (i) Any provision of any Transaction Document shall fail
to be valid and binding on, or enforceable against, a Loan Party party thereto,
or (ii) Any Transaction Document purporting to grant a security interest to
secure any Obligation shall fail to create a valid and enforceable security
interest on any portion of the Collateral in excess of $250,000 purported to be
covered thereby or such security interest shall fail or cease to be a perfected
lien with the priority required in the relevant Transaction Document, or any
Loan Party shall state in writing that any of the events described in clause
(i) or (ii) above shall have occurred.

 

(i)                                     Cross-Defaults.  (i) Any Loan Party or
any Subsidiary of a Loan Party defaults under any Material Agreement (after any
applicable grace period contained therein), (ii) (A) Any Loan Party or any
Subsidiary of a Loan Party fails to make (after any applicable grace period) any
payment when due (whether due because of scheduled maturity, required prepayment
provisions, acceleration, demand or otherwise) on any Indebtedness (other than
the Obligations) of such Loan Party or such Subsidiary having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $290,000 (other than the Indebtedness under the Senior
Facility) (“Material Indebtedness”), (B) Any other event shall occur or
condition shall exist under any contractual obligation relating to any such
Material Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of (without regard to any
subordination terms with respect thereto), the maturity of such Material
Indebtedness or (C) Any such Material Indebtedness shall become or be declared
to be due and payable, or be required to be prepaid, redeemed, defeased or
repurchased (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof, or (iii) Company or any Subsidiary defaults under
any obligation for payments due under any lease agreement in excess of $50,000;
provided, however, that to the extent and for so long as the Senior Agent and
the Senior Lenders have consented and agreed to any such defaults under
Section 3(k) of the Senior Facility Fourth Amendment, such defaults shall not
constitute a breach of this clause (i).

 

22

--------------------------------------------------------------------------------


 

(j)                                    Change in Control.  A Change in Control
of the Company shall have occurred.

 

(k)                                 Acceleration of Senior Debt.  Obligations
under the Senior Debt shall have been accelerated or the Senior Agent or any of
the Senior Lenders shall have commenced the taking of any action to setoff
against, sweep, or otherwise exercise any rights or remedies against any deposit
account or securities account of the Company.

 

(l)                                     Cease Operations.  The Company shall
cease operations, or shall take any action to authorize or affect any of the
foregoing.

 

7.2                               Remedies.  Upon the occurrence of an Event of
Default, but subject to the terms and conditions of the Intercreditor Agreement,
at the option and upon the declaration of the Majority Purchasers, or
automatically if any Event of Default under Section 7.1(f) hereof occurs, the
entire unpaid principal and accrued and unpaid interest on such Note shall,
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived, be forthwith due and payable, and such holder may,
immediately and without expiration of any period of grace, enforce payment of
all amounts due and owing under such Note and exercise any and all other
remedies granted to it at law, in equity or otherwise (provided that any
remedies available pursuant the Security Agreement shall be exercised in
accordance with the terms thereof).

 

8.                                      MISCELLANEOUS.

 

8.1                               Successors and Assigns.  Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
parties, provided, however, that (i) the Company may not assign its obligations
under this Agreement without the written consent of the Majority Purchasers and
(ii) except while an Event of Default has occurred and is continuing, no
Purchaser may assign its obligations under this Agreement other than to its
Affiliates (which, for the avoidance of doubt, shall include any management
company of a Purchaser that is a venture capital fund) without the written
consent of the Company.  For the avoidance of doubt, it shall be understood that
any Purchaser may assign, without the consent of any party hereto, all or any
part of its rights and obligations under this Agreement to any of its
Affiliates, including its rights and obligations to purchase any Committed Notes
or Discretionary Notes.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

8.2                               Governing Law.  This Agreement and the Notes
shall be governed by and construed under the laws of the Commonwealth of
Massachusetts.

 

8.3                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

8.4                               Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

23

--------------------------------------------------------------------------------


 

8.5                               Notices.  All notices and other communications
given or made pursuant hereto shall be in writing and shall be deemed
effectively given:  (i) upon personal delivery to the party to be notified,
(ii) on the date of the sender’s receipt of confirmation of proper transmission
if sent by facsimile, (iii) five (5) days after having been sent by registered
or certified mail, return receipt requested, postage prepaid or (iv) one
(1) Business Day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent to the respective parties at the following
addresses (or at such other addresses as shall be specified by notice given in
accordance with this Section 8.5):

 

If to the Company:

 

HELICOS BIOSCIENCES CORPORATION.

One Kendall Square

Suite 7301

Cambridge, MA 02139

Attention:  Chief Financial Officer

 

With a copy, delivery of which shall not constitute notice to the Company, to:

 

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attention:                Stuart Cable, Esq.

James Matarese, Esq.

 

If to Purchasers:

 

At the respective addresses shown on the Schedule of Purchasers (provided that
for Purchasers sharing a single address as shown on the Schedule of Purchasers,
delivery of a single notice or other communication, as applicable, addressed to
all such Purchasers, to such address in accordance with the remainder of this
Section 8.5, shall be sufficient to for compliance with this Section 8.5), with
a copy, delivery of which shall not constitute notice to any Purchaser
hereunder, to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attn:  Philip P. Rossetti, Esq.

Facsimile:  617-526-5000.

 

8.6                               Entire Agreement; Amendments and Waivers.  The
Transaction Documents and the other documents delivered pursuant hereto or
thereto constitute the full and entire understanding and agreement between and
among the parties with regard to the subjects hereof and thereof.  The Company’s
agreements with each of the Purchasers are separate agreements, and the sales of
the Notes to each of the Purchasers are separate sales.  Notwithstanding
anything to the contrary set forth herein, any term of this Agreement or any
other Transaction Document (including, without limitation, each Note) may be
amended and the observance of any term of this Agreement or any other
Transaction Document (including, without limitation, each Note) may be waived
(either generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Majority
Purchasers and any such amendment or waiver shall be binding on all Purchasers. 
Any waiver or

 

24

--------------------------------------------------------------------------------


 

amendment effected in accordance with this Section 8.6 shall be binding upon
each party to this Agreement and any holder of any Notes acquired under this
Agreement at the time outstanding and each future holder of any such Notes.  No
amendment to or waiver of any provision of any Note shall be made unless such
amendment or waiver is made with respect to all the Notes.

 

8.7                               Effect of Amendment or Waiver.  Each Purchaser
acknowledges and agrees that by the operation of Section 8.6 hereof and subject
to the terms thereof, the Majority Purchasers shall have the right and power to
diminish or eliminate all rights of such Purchaser under this Agreement, the
Security Agreement, each Note issued to such Purchaser and the other Transaction
Documents; provided, however,  no amendment, waiver or consent shall (a) extend
or increase the commitment of a Purchaser without the written consent of such
Purchaser whose commitment is being extended or increased, (b) postpone any date
fixed by this Agreement or any other Transaction Document for any payment of
principal, interest, fees or other amounts due to the Purchasers without the
written consent of each Purchaser entitled to receive such payment, (c) reduce
the principal of, or the rate of interest specified herein on, any Loan, or any
fees or other amounts payable hereunder or under any other Transaction Document
without the written consent of each Purchaser entitled to receive such amount,
or (d) change any provision of this Section 8.7 or the definition of “Majority
Purchasers” without the written consent of each Purchaser directly affected
thereby.

 

8.8                               Exculpation Among Purchasers.  Each Purchaser
acknowledges that it is not relying upon any person, firm, corporation or
stockholder, other than the Company and its officers and directors in their
capacities as such, in making its investment or decision to invest in the
Company.  Each Purchaser agrees that no other Purchaser nor the respective
controlling persons, officers, directors, partners, agents, shareholders or
employees of any other Purchaser shall be liable for any action heretofore or
hereafter taken or omitted to be taken by any of them in connection with the
purchase and sale of the Notes.

 

8.9                               Severability.  If one or more provisions of
this Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

 

8.10                        Indemnity; Costs, Expenses and Attorneys’ Fees.  The
Company shall pay all costs and expenses that each Purchaser incurs with respect
to the preparation, negotiation, execution and delivery of this Agreement and
the other Transaction Documents or any amendments, modifications or waivers of
the provisions hereof or thereof.  The Company shall pay all reasonable costs
and expenses that each Purchaser incurs in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Transaction Documents, including its rights under this Section, (B) in
connection with the Loans made hereunder, or (C) in connection with the Risk
Premium Agreement, including in each case all such reasonable out of pocket
expenses incurred during any workout, restructuring or negotiations in respect
thereof.  The Company shall indemnify and hold each Purchaser harmless from any
loss, cost, liability and legal or other expense, including reasonable
attorneys’ fees of such Purchaser’s counsel, which a Purchaser may directly or
indirectly suffer or incur by reason of the failure of the Company to perform
any of its obligations under this Agreement, any Note, the Security Agreement,
any other Transaction Document or any other agreement or instrument executed in
connection herewith or therewith, any grant of or exercise of remedies, or any
Purchaser’s execution or performance of this Agreement, any Transaction Document
or any agreement executed in connection herewith or therewith.

 

25

--------------------------------------------------------------------------------


 

8.11                        Further Assurance.  From time to time, the Company
shall execute and deliver to the Purchasers such additional documents and shall
provide such additional information to the Purchasers as any Purchaser may
reasonably require to carry out the terms of this Agreement, the Notes, the
Security Agreement and any other agreements executed in connection herewith or
therewith.

 

8.12                        Waiver of Jury Trial.  TO THE EXTENT EACH
MAY LEGALLY DO SO, EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING
UNDER OR WITH RESPECT TO THIS AGREEMENT, OR IN ANY WAY CONNECTED WITH, OR
RELATED TO, OR INCIDENTAL TO, THE DEALING OF THE PARTIES HERETO WITH RESPECT TO
THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE.  TO THE EXTENT EACH MAY LEGALLY DO SO, EACH PARTY HERETO
HEREBY AGREES THAT ANY SUCH CLAIM, DEMAND, ACTION, OR PROCEEDING SHALL BE
DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT EITHER PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF ANY OTHER PARTY HERETO TO THE WAIVER OF ITS RIGHT TO
TRIAL BY JURY.

 

8.13                        Pari Passu Interest.  The Company and the Purchasers
acknowledge and agree that the payment of all or any portion of the outstanding
principal amount of any Notes and all interest or any premium thereon shall be
pari passu in right of payment and in all other respects to all of the other
Notes issued hereunder.  In the event a Purchaser receives payments in excess of
its Pro Rata Portion of the Company’s payments to the Purchasers of all of the
Notes pursuant to such repayment, then such Purchaser shall hold in trust all
such excess payments for the benefit of the holders of the other Notes and shall
pay such amounts held in trust to such other holders upon demand by such
holders.

 

[Signature pages follow]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Subordinated Secured Note
Purchase Agreement as an instrument under seal as of the date first above
written.

 

 

COMPANY:

 

 

 

 

 

HELICOS BIOSCIENCES CORPORATION

 

 

 

 

 

By:

/s/ Ivan Trifunovich

 

 

Name: Ivan Trifunovich

 

 

Title: Chairman, President and Chief Executive Officer

 

 

 

Jurisdiction of Organization: Delaware

 

Chief Executive Office:

 

One Kendall Square

 

Suite 7301

 

Cambridge, MA 02139

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

 

 

APPLIED GENOMIC TECHNOLOGY CAPITAL FUND, L.P.;

 

AGTC ADVISORS FUND, L.P.

 

 

Each by AGTC Partners, L.P., its General Partner

 

 

By NewcoGen Group Inc. its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Noubar Afeyan

 

 

 

Name: Noubar Afeyan

 

 

 

Title: President

 

 

 

 

 

Notice Address:

 

 

 

One Memorial Drive, Seventh Floor

 

Cambridge, MA 02142

 

Attn:

 

 

 

 

 

NEWCOGEN GROUP LLC;

 

NEWCOGEN EQUITY INVESTORS LLC;

 

NEWCOGEN-ELAN LLC;

 

NEWCOGEN-PE LLC;

 

NEWCOGEN-LONG REIGN HOLDING LLC;

 

ST NEWCOGEN LLC

 

 

 

Each by its Manager NewcoGen Group Inc.

 

 

 

By:

/s/ Noubar Afeyan

 

 

Name: Noubar Afeyan

 

 

Title: President

 

 

 

 

 

Notice Address:

 

 

 

One Memorial Drive, Seventh Floor

 

Cambridge, MA 02142

 

Attn:

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

FLAGSHIP VENTURES FUND 2004, L.P.

 

 

 

 

By its General Partner

 

 

Flagship Ventures General Partner LLC

 

 

 

 

 

By:

/s/ Noubar Afeyan

 

 

 

Manager

 

 

 

 

 

Notice Address:

 

One Memorial Drive, Seventh Floor

 

Cambridge, MA 02142

 

Attn:

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------

 


 

 

PURCHASERS:

 

 

 

ATLAS VENTURE FUND VI, L.P.

 

ATLAS VENTURE ENTREPRENEURS’ FUND VI, L.P.

 

By:

Atlas Venture Associates VI, L.P.

 

 

Their General Partner

 

By:

Atlas Venture Associates VI, Inc.

 

 

Its General Partner

 

 

 

 

 

By:

/s/ Kristen Laguerre

 

 

Name:  Kristen Laguerre

 

 

Title:  Vice President

 

 

 

Notice Address:

 

 

 

25 First Street, Suite 303

 

Cambridge, MA 02141

 

Attention: General Counsel

 

 

 

 

 

ATLAS VENTURE FUND VI, GMBH & CO. KG

 

By:

Atlas Venture Associates VI, L.P.

 

 

Its Managing Limited Partner

 

By:

Atlas Venture Associates VI, Inc.

 

 

Its General Partner

 

 

 

By:

/s/ Kristen Laguerre

 

 

Name:  Kristen Laguerre

 

 

Title:  Vice President

 

 

 

Notice Address:

 

 

 

25 First Street, Suite 303

 

Cambridge, MA 02141

 

Attention: General Counsel

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

PURCHASERS:

 

 

 

ATLAS VENTURE FUND V, L.P.

 

ATLAS VENTURE ENTREPRENEURS’ FUND V, L.P.

 

By:

Atlas Venture Associates V, L.P.

 

 

Their General Partner

 

By:

Atlas Venture Associates V, Inc.

 

 

Its General Partner

 

 

 

 

 

By:

/s/ Kristen Laguerre

 

 

Name:  Kristen Laguerre

 

 

Title:  Vice President

 

 

 

Notice Address:

 

 

 

25 First Street, Suite 303

 

Cambridge, MA 02141

 

 

 

Attention: General Counsel

 

 

[Signature Page to Note Purchase Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

SCHEDULE OF PURCHASERS

 

A.            Purchasers

 

Purchaser

 

Pro Rata Portion

 

Aggregate
Discretionary Note
Amount

 

Initial Closing
Amount

 

APPLIED GENOMIC TECHNOLOGY CAPITAL FUND, L.P.

 

27.70016

%

$

554,003.20

 

$

92,333.87

 

AGTC ADVISORS FUND, L.P.

 

1.662093

%

$

33,241.86

 

$

5,540.31

 

NEWCOGEN GROUP LLC

 

3.533979

%

$

70,679.58

 

$

11,779.93

 

NEWCOGEN EQUITY INVESTORS LLC

 

3.226449

%

$

64,528.97

 

$

10,754.83

 

NEWCOGEN-ELAN LLC

 

0.230652

%

$

4,613.04

 

$

768.84

 

NEWCOGEN-PE LLC

 

0.889356

%

$

17,787.12

 

$

2,964.52

 

NEWCOGEN-LONG REIGN HOLDING LLC

 

0.183516

%

$

3,670.32

 

$

611.72

 

ST NEWCOGEN LLC

 

0.183393

%

$

3,667.86

 

$

611.31

 

FLAGSHIP VENTURES FUND 2004, L.P.

 

12.390402

%

$

247,808.03

 

$

41,301.34

 

ATLAS VENTURE FUND V, L.P.

 

19.736842105409

%

$

394,736.83

 

$

65,789.48

 

ATLAS VENTURE ENTREPRENEURS’ FUND V, L.P.

 

0.263157894591

%

$

5,263.16

 

$

877.19

 

ATLAS VENTURE FUND VI, L.P.

 

28.601635137276

%

$

572,032.69

 

$

95,338.79

 

ATLAS VENTURE FUND VI, GMBH & CO. KG

 

0.523711020282

%

$

10,474.22

 

$

1,745.70

 

ATLAS VENTURE ENTREPRENEURS’ FUND VI, L.P.

 

0.874653842442

%

$

17,493.08

 

$

2,915.51

 

TOTAL:

 

100

%

$

1,999,999.96

 

$

333,333.34

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(b)(i)

 

LIST OF CONDITIONS TO INITIAL LOAN CLOSING

 

(a)           Company shall have duly executed and delivered to Purchasers the
Agreement, the Committed Notes to be issued at the Initial Loan Closing and the
Risk Premium Agreement.

 

(b)           Company shall have delivered or caused to be delivered to
Purchasers:

 

(i)            a certificate of the Secretary of the Company, certifying (a)
that the authorized officers of the Company have the authority to execute,
deliver, and perform their obligations under each of the Transaction Documents;
(b) that attached to such certificate is a true, correct, and complete copy of
the resolutions of the board of directors of the Company then in full force and
effect authorizing and ratifying the execution, delivery, and performance by
such authorized officers of the Transaction Documents, (c) the names of the
authorized officers authorized to execute the Transaction Documents on behalf of
the Company, together with a sample of the true signatures of such authorized
officers, (d) that attached to such certificate is a true, correct, and complete
copy of the by-laws of the Company then in full force and effect; and (e) that
attached to such certificate is a true, correct, and complete copy of the
Certificate of Incorporation of the Company then in full force and effect and as
certified by the Secretary of State of Delaware;

 

(ii)           certificate of good standing of Company as of a date acceptable
to the Majority Purchasers from the Secretary of State of the Commonwealth of
Massachusetts and the Secretary of State of the State of Delaware;

 

(iii)          reimbursement for Purchasers’ out-of-pocket expenses (including
reasonable attorney’s fees) incurred in connection with the preparation,
execution and delivery of this Agreement and the other Transaction Documents;

 

(iv)          opinion of counsel to Company, in form and substance acceptable to
the Majority Purchasers and their counsel;

 

(v)           an executed and effective Waiver, Consent and Fourth Amendment to
the Senior Facility, which restructures the payment obligations under the Senior
Facility on terms and conditions acceptable to the Purchasers, in their sole
discretion;

 

(vii)         the executed Intercreditor Agreement;

 

(viii)        a certificate of an officer of the Company certifying that (i)
each of the conditions set forth in Schedules 2.1(b)(i) and 2.1(b)(ii) of this
Agreement have been satisfied, (ii) each of the representations and warranties
set forth in Section 3 of this Agreement is true and correct, (iii) after giving
effect to this Agreement and the other Transaction Documents, and the initial
Loans being made at the Initial Loan Closing, no Event of Default exists, and
(iv) attached thereto are true, correct and complete copies of the Senior
Facility and the Senior Facility Amendment (referenced below) as in effect at
the Initial Loan Closing;

 

(ix)           an executed and effective amendment to the Amended and Restated
Investor Rights Agreement, dated as of March 1, 2006, by and between the Company
and the Investors specified therein in the form attached hereto as Exhibit F;
and

 

--------------------------------------------------------------------------------


 

(x)            an executed Intellectual Property Security Agreement in the form
attached hereto as Exhibit G.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(b)(ii)

 

LIST OF CONDITIONS TO ADDITIONAL COMMITTED LOAN CLOSINGS

 

(a)           The Company shall have delivered to the Purchasers (i) a Notice
and (ii) the applicable executed Committed Notes.

 

(b)           At the time of, and immediately after giving effect to, such Loan,
no Default or Event of Default shall have occurred and be continuing that either
automatically triggers, or pursuant to which Senior Agent or any of the Senior
Lenders shall have commenced either (x) the acceleration of the Senior Debt or
(y) the taking of any action to setoff against, sweep, or otherwise exercise any
rights or remedies against any deposit account or securities account of the
Company.

 

(c)           At the time of, and immediately after giving effect to, such Loan
no event described in Section 7.1(f) of the Agreement shall have occurred and be
continuing.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1(b)(iii)

 

LIST OF CONDITIONS TO ADDITIONAL DISCRETIONARY LOAN CLOSINGS

 

Such conditions, certificates, instruments and agreements as the Purchasers in
their sole discretion shall require.

 

NOTWITHSTANDING THE FULFILLMENT OF ANY OR ALL OF THE FOREGOING CONDITIONS AND/OR
THE COMPLIANCE BY THE COMPANY WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT,
THE COMPANY ACKNOWLEDGES AND AGREES THAT THE PURCHASERS HAVE NO COMMITMENT TO
PURCHASE ANY DISCRETIONARY NOTE OR MAKE ANY OTHER EXTENSION OF CREDIT AS A
DISCRETIONARY NOTE PURSUANT TO THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS, THE PURCHASE OF SUCH DISCRETIONARY NOTES BY ANY PURCHASER SHALL AT
ALL TIMES BE IN THE SOLE AND ABSOLUTE DISCRETION OF SUCH PURCHASER.

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

FORM OF NOTE

 

THIS INSTRUMENT AND THE INDEBTEDNESS, RIGHTS AND OBLIGATIONS EVIDENCED HEREBY
AND ANY LIENS OR OTHER SECURITY INTERESTS SECURING SUCH RIGHTS AND OBLIGATIONS
ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN
SUBORDINATION AND INTERCREDITOR AGREEMENT (AS AMENDED, RESTATED, SUPPLEMENTED OR
MODIFIED FROM TIME TO TIME, THE “SUBORDINATION AGREEMENT”) DATED AS OF NOVEMBER
16, 2010, BY AND AMONG THE SUBORDINATED CREDITORS IDENTIFIED THEREIN AND GENERAL
ELECTRIC CAPITAL CORPORATION IN ITS CAPACITY AS AGENT FOR CERTAIN LENDERS
(TOGETHER WITH ITS SUCCESSORS AND ASSIGNS, “SENIOR CREDITOR AGENT”), TO CERTAIN
INDEBTEDNESS, RIGHTS, AND OBLIGATIONS OF HELICOS BIOSCIENCES CORPORATION TO
SENIOR CREDITOR AGENT AND SENIOR CREDITOR (AS DEFINED THEREIN) AND LIENS AND
SECURITY INTERESTS OF SENIOR CREDITOR AGENT SECURING THE SAME ALL AS DESCRIBED
IN THE SUBORDINATION AGREEMENT, AND EACH HOLDER AND TRANSFEREE OF THIS
INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE
PROVISIONS OF THE SUBORDINATION AGREEMENT.

 

THIS SUBORDINATED SECURED PROMISSORY NOTE (THIS “NOTE”) HAS NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THIS NOTE MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT.

 

SUBORDINATED SECURED PROMISSORY NOTE

 

No. N-[    ]

 

Date of Issuance

$[                    ]

 

[Month Day, Year]

 

FOR VALUE RECEIVED, HELICOS BIOSCIENCES CORPORATION, a Delaware corporation (the
“Company”), hereby promises to pay
                                                           (the “Purchaser”),
the principal sum of [AMOUNT IN WORDS Dollars and [AMOUNT] Cents
($                      ), together with interest thereon from the date of this
Note.  Interest shall accrue at a rate set forth in the Purchase Agreement,
calculated as set forth in the Purchase Agreement.  Notwithstanding anything
herein or in the Subordinated Secured Note Purchase Agreement, dated as of
November     , 2010, by and between the Company, the Purchaser and the other
purchasers party thereto (the “Purchase Agreement”), the principal and accrued
interest shall be due and payable by the Company upon the occurrence of the
Maturity Date.

 

--------------------------------------------------------------------------------


 

This Note is one of the Notes issued pursuant to the Purchase Agreement, and
capitalized terms used and not defined herein shall have the meanings set forth
in the Purchase Agreement.

 

1.             Payment.  All payments shall be made in lawful money of the
United States of America at the principal office of the Company, or at such
other place as the holder hereof may from time to time designate in writing to
the Company.  Payment shall be credited first to Costs (as defined below), if
any, then to accrued interest due and payable and any remainder applied to
principal.  The Company hereby waives demand, notice, presentment, protest and
notice of dishonor.

 

2.             Security.  This Note is secured under the Security Agreement,
entered into concurrently with execution and delivery of the Purchase
Agreement.  Reference is hereby made to the Security Agreement for a description
of the nature and extent of the security for this Note and the rights with
respect to such security of the holder of this Note.

 

3.             Conversion. This Note shall be subject to conversion as set forth
in Section 2.1(d) of the Purchase Agreement.

 

4.             Amendments and Waivers; Resolutions of Dispute; Notice.  The
provisions of the Purchase Agreement shall govern any amendment or waiver of any
term of this Note, the resolution of any controversy or claim arising out of or
relating to this Note and the provision of notice.

 

5.             Successors and Assigns.  This Note applies to, inures to the
benefit of, and binds the successors and assigns of the parties hereto;
provided, however, that the Company may not assign its obligations under this
Note except as provided in the Purchase Agreement.  Any transfer of this Note
may be effected only pursuant to the Purchase Agreement and by surrender of this
Note to the Company and reissuance of a new note to the transferee.  Upon
transfer in accordance with this Section 4, this Note shall be reissued to, and
registered in the name of, the transferee, or a new Note for like principal
amount and interest shall be issued to, and registered in the name of, the
transferee.  The Purchaser and any subsequent holder of this Note receive this
Note subject to the foregoing terms and conditions, and agree to comply with the
foregoing terms and conditions.

 

6.             Expenses.  The Company hereby agrees, subject only to any
limitation imposed by applicable law, to pay all reasonable expenses, including
reasonable attorneys’ fees and legal expenses, incurred by the holder of this
Note (“Costs”) in collecting any amounts payable hereunder which are not paid
when due, whether by declaration or otherwise.  The Company agrees that any
delay on the part of the holder in exercising any rights hereunder will not
operate as a waiver of such rights.  The holder of this Note shall not by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies, and no waiver of any kind shall be valid unless in writing and signed
by the party or parties waiving such rights or remedies.

 

7.             Governing Law.  This Note shall be governed by and construed
under the laws of the Commonwealth of Massachusetts.

 

Executed as in instrument under seal.

 

 

HELICOS BIOSCIENCES CORPORATION

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------